IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                  NO. PD-0804-19


                        JOE LUIS BECERRA, Appellant

                                           v.

                             THE STATE OF TEXAS


     ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE TENTH COURT OF APPEALS
                      BRAZOS COUNTY

      MCCLURE, J., delivered the unanimous opinion of the Court.

                                    OPINION

      If an alternate juror retires with the jury and is present during deliberations, at

what point is an appellant’s objection to the thirteenth juror’s presence timely made:

when the jury retires to deliberate, or when an appellant becomes aware that the

alternate is present during deliberations? We conclude that the grounds for

Appellant’s objection to the alternate juror being sent into the jury room were not

apparent until counsel became aware of the error. Because Appellant’s objection,
                                                                      BECERRA ― 2

motion for mistrial, and motion for new trial were timely, the court of appeals erred

by failing to reach the merits of Appellant’s statutory and constitutional claims.

                                       BACKGROUND

         After both sides presented closing arguments in Appellant’s trial, an alternate

juror retired with the twelve, regular jurors for deliberations. Approximately 46

minutes later, a bailiff discovered this, the alternate was removed from the jury room,

and the parties were notified of the situation. The trial court immediately separated

the alternate juror from the regular, twelve jurors and conducted a hearing with the

parties regarding the alternate juror’s participation.

         It was at this time that defense counsel complained about the alternate’s

presence and moved for a mistrial. At the hearing on the motion for a mistrial, the

trial court and counsel for the State and Appellant extensively discussed our holding

in Trinidad v. State1 to determine how to proceed. The court read from Trinidad that

the appellants forfeited any complaint about an alternate juror’s presence in

deliberations by failing to invoke the statute, article 33.011(b), in a timely manner.

Appellant’s counsel stated in response: “Well, there goes another waiver on my

part.” The court clarified counsel’s statement: “So the failure to object to [thirteen]

going back in [the jury room] at 9:45 [a.m.] in this case resulted in a waiver.”

Counsel for Appellant responded affirmatively, noting that he was “bound to object

and request a mistrial to preserve the record.”


1
    Trinidad v. State, 312 S.W.3d 23 (Tex. Crim. App. 2010).
                                                                       BECERRA ― 3

      The State requested an instruction be given to the jury to disregard any

participation by the alternate juror. Appellant’s counsel agreed with the substance of

the instruction, but also asked for a mistrial “based on the presence of the juror,

preserving any error, if any,” even though he informed the trial court that he did not

have any indication of harm at that point. The trial court overruled Appellant’s

motion for mistrial and called the jury back to give them the instruction. The

instruction given to the jury was:

      Members of the jury, jury deliberations began at 9:45 a.m. At 10:31
      a.m., the Court realized that the alternate juror, [alternate juror], was
      allowed into the jury room by mistake and [alternate juror] was at that
      time asked to separate from the jury. [Alternate juror] has been placed
      in a separate room over here and he will continue to serve as the
      alternate juror in this case. He simply cannot be present during the
      deliberations of the 12 jurors. You are to disregard any participation
      during your deliberations of the alternate juror, [alternate juror]. And
      following an instruction on this extra note that the Court received, you
      should simply resume your deliberations without [alternate juror] being
      present.

      The jury was sent to resume deliberations without the alternate juror and

returned a verdict of guilty less than 40 minutes later. The verdict was confirmed

when the jury was polled individually.

                  APPELLANT’S MOTION FOR NEW TRIAL

      Appellant filed a motion for new trial alleging violations of Texas

Constitution Article V, Section 13 and Articles 33.01, 33.011, and 36.22 of the Code

of Criminal Procedure. He attached an affidavit from one of the jurors. In the

affidavit, the juror stated that the alternate voted on the verdict of guilty prior to the
                                                                     BECERRA ― 4

bailiff discovering the alternate juror’s presence, and that the remaining jurors did

not vote again on the issue of guilt after the alternate was removed. The trial court

held a hearing on Appellant’s motion for new trial and denied Appellant’s motion.

                                 DIRECT APPEAL

      On appeal, Appellant argued that he was denied the right to a trial by only

twelve jurors in violation of the Texas Constitution, Article V, Section 13. Appellant

further argued that the presence of the alternate juror during deliberations violated

Articles 33.01, 33.011, and 36.22 of the Texas Code of Criminal Procedure. The

court of appeals held that these claims were not preserved because the objection and

motion for mistrial were not timely. See Becerra v. State, ___ S.W.3d ___, 2019

Tex. App. LEXIS 4850 (Tex. App.—Waco, 2019). The intermediate court relied on

Pena v. State, 285 S.W.3d 459 (Tex. Crim. App. 2009), which held than an objection

is timely if made at the earliest opportunity or as soon as the grounds for the

objection become apparent and made at a time when the judge is in the proper

position to do something about it. Pena, 285 S.W.3d at 464. The court of appeals

determined that the grounds for Appellant’s objection to the alternate juror being

sent into the jury room “were apparent at the time it happened, which was when the

jury began deliberations.” Becerra, No. 10-17-00143-CR at *5-6. The court of

appeals reasoned that, because Appellant did not object at the time the jury was sent

to deliberate, his objection and motion for mistrial were not made at the time the trial

court was in the proper position to prevent the error, and therefore were not timely.
                                                                      BECERRA ― 5

                                      ANALYSIS

I.      Texas Statutory Claim

     In Trinidad, this Court held that an appellant could forfeit a complaint about an

alternate juror’s presence in deliberations by failing to invoke the statute in a timely

manner. See Trinidad, 312 S.W.3d at 29. In the instant case, both the trial court and

the court of appeals held that the “timely manner” or the “earliest opportunity” was

at the moment the alternate entered the jury room for deliberations. We disagree with

this reading of Trinidad. We hold that the critical moment to object to jury

misconduct error is not when the jury leaves the courtroom to deliberate. Instead, an

objection is timely made when the appellant becomes aware of the error.

     This is consistent with Trinidad in which we said:

        We perceive no reason that a defendant should not be deemed to have
        forfeited the protections of Article 36.22 in the event that he becomes
        aware of its breach during the course of the trial but fails to call the
        transgression to the trial court's attention so that the error may be
        rectified or, barring that, so that the defendant can make a timely record
        for appeal. For these reasons, we agree with former Presiding Judge
        Onion that a violation of Article 36.22 is subject to the
        contemporaneous objection rule—at least so long as the violation
        comes to the attention of the defendant, as it did in these cases, in time
        for him to make an objection on the record.

Trinidad, 312 S.W.3d at 29 (italics added).

        In the instant case, the alternate juror was immediately removed from the jury

room when the trial court discovered that he was present with the regular twelve

jurors during deliberations. Appellant moved for a mistrial as soon as the parties

were notified that that the alternate was present in the jury room. The trial court then
                                                                                   BECERRA ― 6

instructed the jury to disregard any participation of the alternate juror during

deliberations, and to resume deliberations without the alternate present.

        There is nothing in the record to indicate that defense counsel knew that the

alternate went into the jury room with the twelve jurors for deliberations. 2 Nor is

there anything in the record to indicate that the trial judge and the two prosecutors

knew the alternate went with the jury.

        The earliest opportunity for defense counsel to object to the alternate juror’s

presence was when the violation came to the attention of the defendant. Requiring

otherwise would compel a defense attorney, after closing arguments, to follow the

jury outside the courtroom, through doors, hallways, and perhaps other architectural

features depending on how the particular courthouse is designed, finally reaching

the jury room door for the purpose of counting the number of jurors before the jury

begins deliberations. We decline to impose such a requirement. Therefore, the court

of appeals erred to conclude that Appellant forfeited his statutorily based claims.

II.     Texas Constitutional Claim

        Appellant also argued that he was denied the right to a trial by only twelve

jurors in violation of the Texas Constitution, Article V, Section 13. This Court

interpreted this constitutional provision to mean that a jury should be composed of

exactly twelve jurors: no more and no less. Trinidad, 312 S.W.3d at 27. In the instant



2
  Prior to the jury’s dismissal for deliberations, the trial court did not instruct the jury that the
alternate juror could not actively speak or participate in deliberations.
                                                                               BECERRA ― 7

case, Appellant did not affirmatively waive the Article V, Section 13 right to a jury

of precisely twelve members. Although this Court has not determined whether

Article V, Section 13 creates a right that requires an affirmative waiver under Marin

v. State 3, we need not address that issue today because Appellant preserved these

claims for review in the motion for new trial. 4

       In Trinidad, we stated that violations of Article V, Section 13 are jury

misconduct claims and, as such, should be preserved as jury misconduct claims. Id.

at 28-29. A motion for new trial, supported by an affidavit, is the proper method for

preserving a jury misconduct error. Trout v. State, 702 S.W.2d 618, 620 (Tex. Crim.

App. 1985). Here, Appellant’s motion for new trial, supported by a juror affidavit,

provided information that was not available during trial, alleged harm, and preserved

error for review. The court of appeals erred to conclude that Appellant forfeited his

constitutional claim.

                                        CONCLUSION

       We hold that Appellant timely objected as soon as he became aware of the

error, moved for a mistrial, and filed a motion for new trial, thereby preserving his




3
  Marin v. State, 851 S.W.2d 275 (Tex. Crim. App. 1993).
4
  In Trinidad, we did not reach a decision on what is required to preserve error under Article V,
Section 13. In that case, the alternate jurors did not vote. Therefore, even if the alternate jurors
were in the jury room in violation of the statutes, only the twelve regular jurors reached a verdict
so there was no violation of Article V, Section 13. In this case, the juror affidavit attached to the
motion for new trial indicates that the alternate did vote on guilt, and there was no re-vote on that
issue once the trial court removed the alternate.
                                                                   BECERRA ― 8

statutory and constitutional claims for review. Therefore, we reverse and remand

the case to the court of appeals to reach the merits of Appellant’s complaints.



FILED:  April 14, 2021
PUBLISH